PER CURIAM.
Since the bail bond in question was written prior to October 1, 1982, the amendments to Sec. 903.28 which became effective on that date are not applicable. Accredited Surety and Casualty Co., Inc. v. State, 383 So.2d 308 (Fla. 2d DCA 1980) (bail bond is contract); Lumbermens Mutual Casualty Co. v. Ceballos, 440 So.2d 612 (Fla. 3d DCA 1983) (statute in effect when contract is entered into controls). Under the thus-controlling prior version of the statute, Sec. 903.28, Fla.Stat. (1981), the trial court correctly denied the surety’s motion for remission. Crompton v. State, 78 So.2d 692 (Fla.1955); Leach v. State, 293 So.2d 77 (Fla. 1st DCA 1974).
Affirmed.